People v Hewett (2018 NY Slip Op 04439)





People v Hewett


2018 NY Slip Op 04439


Decided on June 14, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2018

Renwick, J.P., Gische, Andrias, Kapnick, Singh, JJ.


6886 1559/11 3209/11

[*1]The People of the State of New York, Respondent,
vPaul Hewett, Defendant-Appellant.


Cardi & Edgar LLP, New York (Dawn M. Cardi of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 4, 2012, convicting defendant, upon his plea of guilty, of conspiracy in the second degree, criminal possession of a controlled substance in the first degree and two counts of criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 22 ½ years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentences on the conspiracy conviction to 5 to 15 years and on the controlled substance conviction to 15 years, and directing that all sentences be served concurrently, resulting in a new aggregate term of 15 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 14, 2018
CLERK